DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The amendment to the specification filed 16 September 2019 has been entered.
Claim Objections
Claims 1, 3, 4, 7-10 and 15-20 are objected to because of the following informalities: The terms “proximal” and “distal” appear to generally be the opposite of the convention for these terms as set forth in [0041] of the instant specification.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “wherein hub assembly” in line 1 should be amended to --wherein the hub assembly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "conductive tube" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-19 are rejected as being dependent upon an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lee et al. (US 20090062791) (“Lee”) (Cited in IDS).
Regarding claim 1, Lee discloses an electrosurgical pencil (as shown in Fig. 1) comprising: a handle housing (see housing 26, Fig. 1) having a proximal end portion and a distal end portion (see proximal and distal portions of housing 26, Fig. 1), the handle housing defining a first lumen therethrough (see lumen within housing 26, Fig. 
Regarding claim 5, Lee further discloses wherein the hub assembly further includes a dielectric material disposed over the tube (see electrically insulating collet member 74, [0042], Fig. 6-7).
Regarding claim 13, Lee further discloses wherein the handle housing includes an upper portion having a switch opening (see openings for buttons 38 and 40, Figs. 1 and 7) and a lower portion (see lower portion of housing 26, Fig. 7).
Regarding claim 15, Lee further discloses wherein the distal end portion of the handle housing includes a tubular connector (see tubular portion of housing 26 that the grooves 50 are formed on that connect the swivel 48; [0037], Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-4, 7, 9-11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ineson (US 20150209100) (Cited in IDS).
Regarding claim 2, Lee teaches the limitations of claim 1, however fails to teach an electrode clip slidably disposed within the tube, the electrode clip being movable relative to and within the tube, wherein the electrode is removably coupled to the electrode clip.
Ineson teaches an electrosurgical pencil (see Figs. 28-37) comprising an electrode (see electrode 54, Figs. 28-29) having an electrode clip (see metal connector “in the form of a split sleeve 288 able to expand sufficiently to fit snugly on the rear conducting section 282 of the electrode tool”; [0080], Fig. 29) slidably disposed within a tube (see metal connector 280 being slidably disposed within conductive vent tube 12; [0080], Fig. 29) coupled to an electrosurgical energy source (see conducting strip 250 connected to the power source through the circuit board; [0079]-[0080], Figs. 28-29), the electrode clip being movable relative to and within the tube (see “slidable” along conducting strip 250, [0080]), and wherein the electrode is removably coupled to the electrode clip (metal connector 280 is considered as being removably coupled to the electrode since the metal connector 280 is a split sleeve that fits snugly on the rear conducting section 282 of the electrode, therefore with sufficient force the metal connector 280 could be removed from the rear conducting section 282 because it is not permanently fixed to it, see [0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrode disposed 
Regarding claim 3, Lee further teaches wherein the hub assembly includes a proximal support disposed over a proximal end portion of the tube (see proximal half of collet member 74, Figs. 7 and 10-11) and a distal support disposed over a distal end portion of the tube (see distal half of collet member 74, Figs. 7 and 10-11).
Regarding claim 4, Lee further teaches wherein the proximal support and the distal support are formed from the dielectric material (see “electrically insulating collet member 74, [0042]; therefore, electrically insulating collet member must be formed from dielectric material to be electrically insulating).
Regarding claim 7, Lee further teaches wherein each of the proximal support and the distal support includes a plurality of flanges configured to secure each of the proximal support and the distal support within the nozzle (see plurality of ribs 90 on each of the proximal and distal halves of collet member 74 that support the tube within the nozzle as shown in Figs. 9-11). 
Regarding claim 9, Ineson further teaches wherein the electrode clip includes a socket configured to receive a proximal end portion of the electrode (see central lumen of metal connector 280 that receives the rear conducting portion 282 of the electrode; [0080], Fig. 29) and a pair of contact wings configured to contact an inner surface of the tube (see the pair of projections making up bent conducting tongue 284 as shown in Fig. 29 that contact the conductive portion of the inner surface of the tube, see [0080]).
Regarding claim 10, Ineson further teaches wherein the electrode clip includes a plurality of prongs disposed at a proximal portion of the electrode clip (see the pair of projections making up bent conducting tongue 284 as shown in Fig. 29) and a plurality of surface features disposed at a distal portion of the electrode clip, the surface features being configured to contact an inner surface of the tube (see electrode support member 200 in Fig. 29 with its radially projecting arms that engage the interior surface of the vent tube, [0080]).
Regarding claim 11, Lee further teaches a midframe disposed within the handle housing and over the nozzle (see O-ring 52 and grooves 54 disposed over tube 28 in Fig. 7).
Regarding claim 14, Lee teaches the limitations of claim 13 and further teaches a circuit board (see printed circuit board 58, Fig. 7) including at least one switch (see dome switches 60, Fig. 7). However, Lee fails to teach a rocker disposed through the switch opening, the rocker configured to engage the at least one switch.
Ineson teaches an electrosurgical pencil comprising a rocker switch (see switch 56, Figs. 1 and 4) that is disposed through a switch opening (see opening for switch 56 in Fig. 1) and configured to engage at least one switch (see downwardly projecting pins 58 and 60 that are configured to engage the switching circuitry, see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the button configuration as taught by Lee to comprise a rocker disposed through the switch opening, the rocker configured to engage the at least one switch in light of Ineson, the modification being a matter of simple substitution for one of ordinary 
Regarding claim 20, the claim is rejected under substantially similar rationale as that set forth in the rejections of claims 1 and 2 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zinnanti (US 20150005761) (Cited in IDS).
Regarding claim 6, Lee teaches the limitations of claim 5 and further teaches wherein the dielectric material is a wrap (see electrically insulating collet member 74 wrapped around socket 76, [0042], Fig. 6-7), however Lee fails to teach wherein the dielectric material is a heatshrinkable wrap.
Zinnanti teaches an electrosurgery probe with smoke and liquid evacuation (see Fig. 1A) comprising a coating (see coating 410, Fig. 4A) over a tube (see conductive hollow tube 423, Fig. 4A) that surrounds the electrode (see electrode contact segment 426, Fig. 4A) as being formed of a heat-shrink dielectric material (see [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have to modified the dielectric material as taught by Lee to be a heatshrinkable wrap in light of Zinnanti since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ineson and in further view of Machiya et al. (US 20070038213) (“Machiya”).
Regarding claim 8, Lee in view of Ineson teaches the limitations of claim 3, however fails to teach wherein the tube includes a proximal stop member and longitudinal movement of the electrode clip is limited by the distal support and the proximal stop member.
Machiya teaches an electrosurgical instrument with an extendable needle electrode (see Figs. 1-4) comprising a tube (see flexible sheath 2, Figs. 3-4) having a proximal stop member (see hard cylinder 20, Fig. 3-4) that limits the longitudinal movement of the electrode (as shown in Figs. 3-4). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the tube with a proximal support member that limits the longitudinal movement of the electrode clip in light of Machiya, the motivation being to provide the additional advantage of setting a maximum distance that the electrode can extend (see Machiya [0058]). In light of the modification, the distal support of Lee would also assist in limiting the longitudinal movement of the electrode clip since the distal support resists longitudinal movement of the tube within the nozzle (see ribs 90 stabilizing the collet member 76; Lee [0044]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ineson and in further view of Greep et al. (US 20180333191) (“Greep”).
Regarding claim 12, Lee in view of Ineson teaches the limitations of claim 11, however Lee in view of Ineson fails to teach wherein the midframe includes a pair of wings configured to frictionally engage the nozzle.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ineson and in further view of Miller et al. (US 20180028255) (“Miller”).
Regarding claim 16, Lee in view of Ineson teaches the limitations of claim 15 with Lee further teaching wherein the swivel connector includes: a distal joint coupled to the tubular connector and rotatable about a first longitudinal axis defined by the tubular connector (see swivel 48 coupled to tubular portion of housing 26 that the grooves 50 are formed on that is rotatable about a first longitudinal axis defined by the tubular portion of housing 26 that the grooves 50 are formed on; [0037], Fig. 6). However, Lee in view of Ineson fails to teach an intermediate joint coupled to the distal joint and pivotable about an axis that is perpendicular to the first longitudinal axis.
Miller teaches an electrosurgical pencil (see Fig. 11 and swivel joint embodiment of Figs. 5-6) comprising a distal joint rotatable about a first longitudinal axis (see swivel portion 70 rotatable about axis 45; [0029], Fig. 5) and an intermediate joint pivotable about an axis that is perpendicular to the first longitudinal axis (see hose connector 80 .
Allowable Subject Matter
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Lee et al. (US 20090062791), Ineson (US 20150209100), Miller et al. (US 20180028255), Parker (US 4856822), and Lundman (US 20080163941), fails to reasonably teach or suggest wherein the swivel connector further includes a proximal joint coupled to the intermediate joint and rotatable about a second longitudinal axis defined by the intermediate joint, or wherein the distal joint includes a pair of opposing pins and the intermediate joint includes a pair of opposing openings configured to engage the pair of opposing pins when considered in combination with the additional limitations, respectively. Ineson, Miller, Parker, and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794